ACCEPTED
                                                                                           01-15-00117-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                       5/5/2015 3:01:52 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                               No. 01-15-00117-CV
                                                                          FILED IN
                                                                   1st COURT OF APPEALS
                                   In the                              HOUSTON, TEXAS
                                                                   5/5/2015 3:01:52 PM
                               Court of Appeals                    CHRISTOPHER A. PRINE
                                                                           Clerk
                       for the First District of Texas

                                   LEAGUE CITY,
                                                      Appellant/Cross-Appellee,
                                            v.

               TEXAS WINDSTORM INSURANCE ASSOCIATION,
                                       Appellees/Cross-Appellants.


                    UNOPPOSED MOTION FOR EXTENSION
                    OF TIME TO FILE BRIEF OF APPELLANT

TO THE HONORABLE COURT OF APPEALS:

          Appellant, League City, under the authority of TEX. R. APP. P. 10.5(b), asks

for additional time to file its brief as appellant.

          1.    The brief of appellant is due May 14, 2015.

          2.    This is League City’s first request for an extension of time for filing

its brief as appellant.

          3.    League City respectfully requests a 30-day extension of time for filing

its brief as appellant. With the extension, League City’s brief as appellant will be

due on June 13, 2015.




46355_1
          4.   League City requests an extension because the case is unusually

complex. The 58 volume reporter’s record contains 22 volumes of testimony and

26 volumes of exhibits. The jury charge is 41 pages long and including 23-

numbered questions (plus multiple subparts).        The trial court disregarded the

jury’s many findings favorable to League City (including findings that TWIA

failed to comply with the insurance policy and violated the Insurance Code) and

rendered judgment that League City take nothing. Consequently, League City

must raise numerous issues on appeal, most of which require careful review of and

citations to the lengthy record.

          5.   Additionally, counsel has been required to attend to other time-

sensitive matters, including the following:

          a.   Preparation of response to petition for writ of mandamus in No. 14-
               0829, In Re State Farm Lloyds, et al.; in the Supreme Court of Texas,
               filed April 20, 2015 (Trigo).

          b.   Preparation of response to petition for writ of mandamus in No. 14-
               0843, In Re State Farm Lloyds, et al.; in the Supreme Court of Texas,
               filed April 20, 2015 (Ledezma).
          c.   Preparation of response to petition for writ of mandamus in No. 14-
               0846, In Re State Farm Lloyds, et al.; in the Supreme Court of Texas,
               filed April 20, 2015 (Segovia).

          d.   Preparation of response to defendants’ motions for summary judgment
               in No. 2013-25000; John Durham v. The Stephens Group, LLC, et al.;
               In the 295th Judicial District Court of Harris County, Texas, filed
               April 20, 2015.




46355_1                                2
          e.    Preparation for and attendance at hearing on motions for summary
                judgment in No. 2013-25000; John Durham v. The Stephens Group,
                LLC, et al.; In the 295th Judicial District Court of Harris County,
                Texas, held on April 27 and 28, 2015.

          f.    Preparation of relator’s emergency motion for stay in No. 14-0999; In
                Re Christopher W. Martin; In the Supreme Court of Texas, filed April
                29, 2015.
          g.    Preparation for and presentation of oral argument in No. 01-14-00133-
                CV; United Services Automobile Association v. Joseph Hayes, Jr. and
                Joanne Hayes; in the First Court of Appeals, Houston, Texas, held on
                April 29, 2015.

          h.    Preparation of reply in support of petition for writ of mandamus in
                No. 14-0999; In Re Christopher W. Martin; In the Supreme Court of
                Texas, to be filed by May 8, 2015.
          i.    Preparation of response to cross-petition for review in No. 14-1028;
                Sun Development, L.P. v. Larry Hughes and Susan Hughes; in the
                Supreme Court of Texas, due May 20, 2015.

          j.    Preparation of brief of appellees in No. 14-14-00824-CV; State Farm
                Lloyds v. Candelario Fuentes and Maria Fuentes; in the Fourteenth
                Court of Appeals, Houston, Texas, due May 25, 2015.
          6.    Counsel for appellant has conferred with counsel for appellee, Dale

Wainwright, and TWIA is unopposed to the requested extension.

          7.    This request is not sought for delay, but in order that justice may be

done. See TEX. R. APP. P. 10.5(b)(1)(C).

                                       PRAYER
          Appellant, League City, asks this Court to grant an extension of 30 days,

until June 13, 2015, to file its brief as appellant. League City also prays for any

other relief to which it may be entitled.


46355_1                                 3
                           Respectfully Submitted:

THE MOSTYN LAW FIRM                  HOGAN & HOGAN

Gregory F. Cox                       By:   /s/ Jennifer Bruch Hogan
State Bar No. 00793561                     Jennifer Bruch Hogan
gfcox@mostynlaw.com                        State Bar No. 03239100
6280 Delaware Street                       jhogan@hoganfirm.com
Beaumont, Texas 77706                      Richard P. Hogan, Jr.
409.832.2777–telephone                     State Bar No. 09802010
409.832.2703–facsimile                     rhogan@hoganfirm.com
                                           James C. Marrow
THE MOSTYN LAW FIRM                        State Bar No. 24013103
                                           jmarrow@hoganfirm.com
Rene M. Sigman                       Pennzoil Place
State Bar No. 24037492               711 Louisiana, Suite 500
rmsigman@mostynlaw.com               Houston, Texas 77002-2721
3810 W. Alabama                      713.222.8800–telephone
Houston, Texas 77027                 713.222.8810–facsimile
713.861.6616–telephone
713.861.8084–facsimile

                         Attorneys for Appellant




46355_1                         4
                       CERTIFICATE OF CONFERENCE
          Counsel for appellees has conferred with counsel for appellee, Dale

Wainwright, and TWIA is unopposed to the motion for extension of time to file

League City’s brief as appellant.


                                                 /s/ Jennifer Bruch Hogan
                                                 Jennifer Bruch Hogan
                                                 Dated: May 5, 2015




46355_1                              5
                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing was
forwarded to all counsel of record by the Electronic Filing Service Provider, if
registered; a true and correct copy of this document was forwarded to all counsel
of record not registered with an Electronic Filing Service Provider and to all other
parties as follows:
Counsel for Texas Windstorm Insurance Association:

          Dale Wainwright
          BRACEWELL & GIULIANI LLP
          111 Congress Avenue Suite 2300
          Austin, Texas 78701-4061
          Via TexFile

          Andrew T. McKinney IV
          LITCHFIELD CAVO LLP
          One Riverway, Suite 1000
          Houston, Texas 77056
          Via TexFile

          James R. Old, Jr.
          JAY OLD & ASSOCIATES, PLLC
          3560 Delaware, Suite 308
          Beaumont, Texas 77706
          Via TexFile


                                           /s/ Jennifer Bruch Hogan
                                           Jennifer Bruch Hogan
                                           Dated: May 5, 2015




46355_1                                    6